MEMORANDUM **
Jose Luis Dominguez petitions for review of the Board of Immigration Appeals’ affirmance of an order of deportation issued by an Immigration Judge (IJ). Because he raises a question of law, we have jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(D). We deny the petition.
For immigration purposes, a conviction is final when direct appeals are exhausted.1 Collateral attacks do not render a conviction non-final.2 Thus, Luis Dominguez’s *608aggravated felony conviction was final when the IJ considered it and the IJ correctly determined that the law required an order of removal.
We commend the IJ in this case for his efforts to ensure that petitioner had a meaningful opportunity to retain counsel.
PETITION DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Grageda v. INS, 12 F.3d 919, 921 (9th Cir. 1993).


. Id.